Name: Commission Regulation (EEC) No 2544/85 of 9 September 1985 on the issue, in respect of the fourth quarter of 1985, of export licences for beef and veal benefiting from a special import treatment in a third country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 85 Official Journal of the European Communities No L 242/ 15 COMMISSION REGULATION (EEC) No 2544/85 of 9 September 1985 on the issue , in respect of the fourth quarter of 1985 , of export licences for beef and veal benefiting from a special import treatment in a third country THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country ( ] ), and in particular Article 1 (2) thereof, Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (2), as last amended by Regulation (EEC) No 3582/81 (3), and in particular the second subparagraph of Article 1 ( 1 ) thereof, Whereas under Regulation (EEC) No 2973/79 the quantity of beef and veal of Community origin, fresh, chilled or frozen, which may be exported to the United States of America during each of the first three quarters of the year, qualifying for special treatment, is fixed at 1 251 tonnes ; whereas, under the second subparagraph of Article 1 ( 1 ) of that Regulation, the remainder available in respect of the fourth quarter of 1985 should be fixed at 1 251 tonnes, in the light of the quantities for which licences were issued in the course of the first three quarters of 1985 ; Whereas, for the fourth quarter of 1985, the export licences must be issued in accordance with Articles 14 and 15 of Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 552/85 0, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences in respect of a total of 1 251 tonnes of beef and veal to ' be exported under Regulation (EEC) No 2973/79 may be lodged in respect of the fourth quarter of 1985. The export licences shall be issued in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 334, 28 . 12. 1979, p. 8 . 0 OJ No L 336, 29 . 12. 1979, p . 44 . 0 OJ No L 359 , 15 . 12 . 1981 , p . 14 . (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . 0 OJ No L 63 , 2. 3 . 1985, p . 13 .